Filed 1/27/14 P. v. Sullivan CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE



THE PEOPLE,                                                          B249743

         Plaintiff and Respondent,                                   (Los Angeles County Super. Ct.
                                                                      No. BA374465)
         v.

COREY SULLIVAN,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Craig
Richman, Judge. Affirmed.
         Marta I. Stanton, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


                                      ____________________________
       Defendant and appellant Corey Sullivan entered into a case settlement agreement
with the prosecution in which he (1) plead no contest to two counts of second degree
robbery (Pen. Code, § 211);1 (2) admitted suffering a serious or violent felony conviction
(§ 667, subd. (a)), and a conviction under the three strikes law (§§ 1170.12, subds. (a)-(d),
667, subds. (b)-(i)); (3) admitted that one of the robberies was committed for the benefit
of a criminal street gang (§ 186.22, subd. (b)(1)(C)); and (4) admitted that a principal in
one of the robberies was armed with a deadly or dangerous weapon (§ 12022, subd.
(a)(1)). Pursuant to the settlement agreement, nine additional felony counts were
dismissed and defendant was sentenced to 28 years in state prison.
       Defendant filed a notice of appeal. The notice indicated the appeal is based on the
sentence or other matters occurring after the appeal, and the appeal challenges the
validity of the plea or admission. Defendant’s request for a certificate of probable cause
was denied by the trial court.
       This court appointed counsel to represent defendant on appeal. On December 11,
2013, appointed counsel filed a brief raising no issues, asking this court to independently
review the record for arguable appellate contentions under People v. Wende (1979) 25
Cal.3d 436. Defendant was advised of his right to file a supplemental brief within 30
days. Defendant’s request for an extension of time to file his supplemental brief was
granted.
       On January 14, 2014, defendant filed a supplemental brief raising multiple issues,
including improper denial of his motion for severance, insufficiency of the evidence to
support his conviction as an aider and abettor, erroneous failure to dismiss the gang
enhancement allegation, ineffective assistance of trial counsel due to a failure to advise
defendant regarding potentially meritorious grounds for appeal and urging defendant to
accept the case settlement rather than risk 94 years in prison if convicted at trial, and his
guilty plea was involuntary.


       1   All statutory references are to the Penal Code.


                                              2
       The legal effect of a no contest plea to a felony is the same as a plea of guilty.
(§ 1016, subd. 3; People v. Wallace (2004) 33 Cal.4th 738, 749.) Defendant’s contention
that the trial court erred in denying his motion to sever is not reviewable on appeal
following a guilty plea. (People v. Haven (1980) 107 Cal.App.3d 983, 985-986.) All of
defendant’s contentions regarding the sufficiency of the evidence are also not cognizable
on appeal. A guilty plea concedes the sufficiency of the evidence to prove guilt beyond a
reasonable doubt and waives any right to question the sufficiency of the evidence on
appeal. (People v. Robinson (1997) 56 Cal.App.4th 363, 369.)
       Defendant’s claim of ineffective assistance of trial counsel is not supported by the
record on appeal. First, the appellate record does not fully set forth the interaction
between counsel and defendant, nor does it contain an explanation for trial counsel’s
actions. Under these circumstances, relief cannot be granted on direct appeal. (People v.
Carter (2005) 36 Cal.4th 1114, 1189; People v. Cunningham (2001) 25 Cal.4th 926,
1031.) On the face of the record, it appears counsel reasonably recommended that
defendant enter into the case settlement agreement, which produced a sentence of less
than one-third of defendant’s maximum exposure. Defendant makes no showing of what
potentially meritorious appellate issues counsel failed to disclose, or how he was
prejudiced from the purported nondisclosure. Nothing in the appellate record suggests
that trial counsel’s representation fell below an objective standard of reasonableness or
that defendant suffered prejudice sufficient to undermine confidence in the outcome.
(Strickland v. Washington (1984) 466 U.S. 668, 694.)
       Defendant’s contention that his plea was involuntary is not supported by the
record. The trial court did not coerce defendant into entering a plea and, in fact, several
times offered to send the case to Department 100 for trial assignment if defendant did not
want to settle the case. While defendant may have been unhappy with a settlement
resulting in a 28-year state prison sentence, that result was fairly attributable to
defendant’s criminality and not coercion on the part of the trial court.




                                               3
        We have examined the entirety of the appellate record and find no arguable
appellate contentions. The judgment is affirmed. (Smith v. Robbins (2000) 528 U.S.
259.)



              KRIEGLER, J.



We concur:



              MOSK, Acting P. J.



              MINK, J.*




*      Retired judge of the Los Angeles County Superior Court assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.


                                            4